





MDU Resources Group, Inc. Executive Officers
with Change of Control Employment Agreements Chart




Name
Title
Date of Agreement
Terry D. Hildestad
President and Chief Executive Officer, MDU Resources Group, Inc.
June 5, 2008
Vernon A. Raile
Executive Vice President, Treasurer and Chief Financial Officer, MDU Resources
Group, Inc.
June 5, 2008
William E. Schneider
President and Chief Executive Officer, Knife River Corporation
June 5, 2008
John G. Harp
President and Chief Executive Officer, MDU Construction Services Group, Inc.
June 5, 2008
Steven L. Bietz
President and Chief Executive Officer, WBI Holdings, Inc.
June 5, 2008
David L. Goodin
President and Chief Executive Officer, Montana-Dakota Utilities Co., Great
Plains Natural Gas Co., Cascade Natural Gas Corporation and Intermountain Gas
Company
June 5, 2008
William R. Connors
Vice President – Renewable Resources, MDU Resources Group, Inc.
November 12, 2008
Mark A. Del Vecchio
Vice President - Human Resources, MDU Resources Group, Inc.
June 5, 2008
Nicole A. Kivisto
Controller, MDU Resources Group, Inc.
June 5, 2008
Cynthia J. Norland
Vice President - Administration, MDU Resources Group, Inc.
June 5, 2008
Paul K. Sandness
General Counsel and Secretary, MDU Resources Group, Inc.
June 5, 2008
Doran N. Schwartz
Vice President and Chief Accounting Officer, MDU Resources Group, Inc.
June 5, 2008
John P. Stumpf
Vice President – Strategic Planning, MDU Resources Group, Inc.
June 5, 2008




 
 

--------------------------------------------------------------------------------

 
